IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 63 MM 2016
                                         :
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
WILLIAM HENRY COSBY,                     :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of June, 2016, the Petition for Review is DENIED.